DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 21, 2022 and August 8, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 1 has been amended to require middle land portions and that the middle land portions comprise a plurality of land grooves, so the limitations in claim 9 setting forth such features are duplicative.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the antecedent basis of a plurality of land grooves is set forth in the claim below mention of “the land grooves”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-3, 5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 10 recite the limitations "the inboard region" and “the outboard region” in the last two lines of each claim.  There is insufficient antecedent basis for these limitations in the claims. Claims 2-3, 5 and 8-9 are also rejected as depending on claim 1.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to require the void fraction of the inboard region to be greater than a void fraction of the outboard region, so the limitation of claim 2 does not appear to add any limitation to the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichimura (WO2016/056506; English equivalent US Pub. No. 2017/0313135 relied upon) in view of Investment (GB 1091776).
Regarding claims 1-3 and 5, Ichimura teaches a pneumatic tire (title) comprising grooves 10-13 (taken to be the claimed main grooves), a plurality of land portions that are partitioned by the plurality of main grooves and a pair of contact patch ends (paragraphs [0025]-[0034]; figures 1 and 4), the mounting direction of the tire with respect to a vehicle is specified (it would have been obvious to use an indicator region indicating a mounting orientation in order to ensure that the tire is properly mounted on a vehicle) (paragraph [0022]; figures 1 and 4), the plurality of main grooves comprise an inboard shoulder main groove 13 that is arranged in inwardmost fashion when the tire is mounted on the vehicle, and an outboard shoulder main groove 10 that is arranged in outwardmost fashion when the tire is mounted on the vehicle, wherein a distance GL3 between the center of the inboard shoulder main groove and the equator is from 55% to 70% of the tread half width TL/2 (paragraph [0043]; figure 4), and a distance GL0 between the center of the outboard shoulder main groove and the equator is from 40% to 60% of the tread half width TL/2 (paragraph [0034]; figures 2 and 4), each of the plurality of land portions respectively comprises a plurality of lug grooves (taken to be the claimed land grooves) (paragraph [0044]; figure 4) where the lug groove widths are not particularly limited and can be from 7 mm to 15 mm (paragraph [0026]; figures 2 and 4), the plurality of land portions comprises two middle land portions in which one end of each of the plurality of lug grooves terminate within the middle land portion (figure 4), and the groove area ratio on the inner side is preferably 22% to 40% and the groove area ratio on the outer side is preferably 8% to 25% (paragraph [0046]). Ichimura does not specifically disclose the use of sipes on each of the middle land portions, however, the examiner takes official notice that sipes are commonly used in the art to add edge effect to the tire. It would have been obvious to one of ordinary skill in the art to use sipes on all of the land portions including the middle land portions of Ichimura in order to add edge effect to the tire. Ichimura teaches that the main groove 10 on the outermost side is the narrowest groove having a width of 1 to 6 mm (paragraph [0027]; figures 2 and 4) and that the other main grooves have a width of 8 mm to 16 mm (paragraphs [0033] and [0040]; figure 4), but does not specifically disclose that the other main grooves have increasing width with increasing distance from the outboard side. Investment teaches a tire using main grooves having increasing width with increasing distance from the outboard side (page 3, lines 50-60; figures 1-3). It would have been obvious to one of ordinary skill in the art to use main grooves having increasing width with increasing distance from the outboard side as taught by Investment in the tire of Ichimura as a configuration which would facilitate having a greater groove area ratio on the inner side than on the outer side (see Ichimura at paragraph [0046]).
Regarding claim 8, Ichimura teaches a specific embodiment where the inboard middle land portion has a smaller width than the outboard middle land portion (figures 1 and 4), as well as teaching that the inboard middle land portion has a width of approximately GL3-GL2 and the outboard middle land portion has a width of approximately GL0-GL1 (figure 4), and teaches GL3-GL2 is approximately equal to 35% of the tread half width TL/2 (paragraph [0043] and GL0-GL1 is approximately equal to 40% of the tread half width TL/2 (paragraph [0034]).
Regarding claim 9, for the combined configuration set out above, the lug grooves 34 are contiguous with the wider main groove 13 but are separated from the narrower main groove 12 (figure 4).
Regarding claim 10, Ichimura teaches a pneumatic tire (title) comprising grooves 10-13 (taken to be the claimed main grooves), a plurality of land portions that are partitioned by the plurality of main grooves and a pair of contact patch ends (paragraphs [0025]-[0034]; figures 1 and 4), the mounting direction of the tire with respect to a vehicle is specified (it would have been obvious to use an indicator region indicating a mounting orientation in order to ensure that the tire is properly mounted on a vehicle) (paragraph [0022]; figures 1 and 4), the plurality of main grooves comprise an inboard shoulder main groove 13 that is arranged in inwardmost fashion when the tire is mounted on the vehicle, and an outboard shoulder main groove 10 that is arranged in outwardmost fashion when the tire is mounted on the vehicle, wherein a distance GL3 between the center of the inboard shoulder main groove and the equator is from 55% to 70% of the tread half width TL/2 (paragraph [0043]; figure 4), and a distance GL0 between the center of the outboard shoulder main groove and the equator is from 40% to 60% of the tread half width TL/2 (paragraph [0034]; figures 2 and 4), each of the plurality of land portions respectively comprises a plurality of lug grooves (taken to be the claimed land grooves) (paragraph [0044]; figure 4) where the lug groove widths are not particularly limited and can be from 7 mm to 15 mm (paragraph [0026]; figures 2 and 4), the main grooves comprise an inboard center and outboard center main grooves, the plurality of land portions comprises two middle land portions in which one end of each of the plurality of lug grooves terminate within the middle land portion, at the inboard mediate land portion, all of the lug grooves are contiguous with the inboard shoulder main groove and are separated from the inboard center main groove, at the center land portion, all of the lug grooves are contiguous with the inboard center main groove and are separated from the outboard center main groove (figure 4), and the groove area ratio on the inner side is preferably 22% to 40% and the groove area ratio on the outer side is preferably 8% to 25% (paragraph [0046]). Ichimura teaches that the main groove 10 on the outermost side is the narrowest groove having a width of 1 to 6 mm (paragraph [0027]; figures 2 and 4) and that the other main grooves have a width of 8 mm to 16 mm (paragraphs [0033] and [0040]; figure 4), but does not specifically disclose that the other main grooves have increasing width with increasing distance from the outboard side. Investment teaches a tire using main grooves having increasing width with increasing distance from the outboard side (page 3, lines 50-60; figures 1-3). It would have been obvious to one of ordinary skill in the art to use main grooves having increasing width with increasing distance from the outboard side as taught by Investment in the tire of Ichimura as a configuration which would facilitate having a greater groove area ratio on the inner side than on the outer side (see Ichimura at paragraph [0046]).

Response to Arguments
Applicant’s amendments and arguments with respect to the prior art rejections of the claims have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Ichimura and Investment as is set out above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	November 3, 2022
/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749